Citation Nr: 0709066	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-21 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to increased rating in excess of 10 percent for 
the service-connected left ankle sprain.  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1978 to 
August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected left ankle sprain more closely 
approximates a moderate, but not a marked level of 
disability.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected left ankle sprain are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Code 5271 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2004, prior to the rating decision on appeal, 
the RO sent the veteran a letter advising him that in order 
to support a claim for higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse; the veteran had an opportunity 
to respond prior to the issuance of the February 2005 rating 
decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency including medical records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security Administration. 
The letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency including records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).   
As explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating for chronic 
left ankle sprain, and of the evidence of record.  The Board 
finds that he has accordingly been constructively invited to 
give VA all the relevant evidence in his possession not 
already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, that any arguable delay 
in issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the February 2005 rating decision, 
which completed VA's notice requirements, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before issuance of the 
Statement of the Case (SOC) in June 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the June 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and though 
this was not expressly done the Board finds that there is no 
prejudice to the veteran since the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The veteran was 
afforded VA medical examinations in October 1999 and December 
2004.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of left ankle.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's left ankle disability is evaluated under the 
diagnostic code for limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  The rating criteria 
are as follows.  

A 10 percent rating is assigned for moderate limitation of 
motion.  

A 20 percent rating is assigned for marked limitation of 
motion. 

The terms "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

For VA rating purposes, normal range of motion of the ankle 
is dorsiflexion from 0 to 20 degrees and plantar flexion from 
0 to 45 degrees.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the Diagnostic 
Codes; "functional loss" may occur as a result of weakness 
or pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
the effect of pain and weakness when rating a service-
connected disability on the basis of limitation of range of 
motion.  DeLuca, Id..  

However, functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.  

The veteran asserted in his August 2004 claim that his ankle 
worsened since service connection was granted in July 2000, 
especially after having surgery to repair his left Achilles 
tendon in April 2004.   The Board notes that the veteran's 
surgery was a result of an injury at work after service. 

The veteran submitted a report from Dr. D.E.W. from December 
2004 that discussed the veteran's surgery and his follow-up 
care but it did not discuss any limitation of motion.  

In December 2004 the veteran had a VA-contracted medical 
examination.  The medical examiner noted that the veteran had 
lateral tenderness of the left ankle and normal range of 
motion of the dorsiflexion and plantar flexion.  It was 
opined that the range of motion was limited to some extent by 
pain on the left side but not by fatigue, weakness, lack of 
endurance or incoordination.  The examiner also noted that 
there was no anklyosis.  Dr. S.A. opined that there was no 
change in the veteran's established diagnosis of chronic left 
ankle sprain.  

After careful review of the veteran's file the Board finds 
that the veteran's service-connected left ankle disability 
more closely approximates the current "moderate" level of 
disability.  The Board notes that the veteran has essentially 
normal range of motion.  

The Board has considered whether additional compensation is 
warranted under DeLuca.  However, the report by Dr. S.A. 
shows that there is no additional limitation of function due 
to pain, fatigue, weakness, or lack of endurance that is not 
adequately compensated under the rating schedule.  

For all the foregoing reasons, the Board finds the claim for 
a rating higher than 10 percent for the service-connected 
left ankle sprain must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An increased rating in excess of 10 percent for the service-
connected left ankle sprain is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


